



Exhibit 10.20


Non-NEO Executive Incentive
Compensation Plan
June 2, 2016


1.0Plan Objectives


1.1.The purpose of the Federal Home Loan Bank of Topeka Non-NEO Executive
Incentive Compensation Plan is to:


1.1.1.Promote consistently high value creation for FHLBank Topeka members by
promoting the long-term growth and profitability of FHLBank Topeka in accordance
with the achievement of its long-term strategic objectives and mission;


1.1.2.Promote the mission and financial performance of FHLBank Topeka by
providing incentives to key employees for accomplishing annual goals that are
aligned with FHLBank Topeka’s mission and business objectives;


1.1.3.Promote key employee loyalty and dedication to FHLBank Topeka and its
strategic objectives by rewarding performance that facilitates the growth and
financial stability and success of FHLBank Topeka; and


1.1.4.Enhance FHLBank Topeka’s capacity to attract, retain, and motivate key
employees by offering competitive short-term and long-term total incentive
compensation opportunities, including those Deferred Incentive opportunities
provided in Plan Section 2.1.5, to key employees who are also vital to FHLBank
Topeka’s future success.


1.2.Payments awarded under this Plan, when combined with base salary and other
benefits, are designed to provide competitive total compensation to key
employees for achieving FHLBank Topeka’s desired strategic objectives.
 
1.3.The Plan is a cash-based annual incentive plan with a long-term deferral
component that establishes individual incentive compensation award opportunities
related to achievement of performance objectives by FHLBank Topeka and by
Participants during Base or Deferral Performance Periods.


2.0Definitions


2.1.When used in this Plan, the following words and phrases shall have the
following meaning:


2.1.1.Base Performance Period means the period over which FHLBank Topeka’s
performance is measured based on parameters set forth in the Target Document,
and over which a Cash Incentive can be earned and vested;


2.1.2.Cash Incentive means the portion of the Total Base Opportunity that is not
the Deferred Incentive, and becomes payable to the Participant no later than 2 ½
months following the later of the end of the Base Performance Period upon
achievement of the Performance Measures.


2.1.3. Cause has the meaning given to it in Plan Section 10.4.b;


2.1.4.CEO means the President and Chief Executive Officer of FHLBank Topeka;


2.1.5.Deferred Incentive means 50% of the Total Base Opportunity, which shall be
deferred for the Deferral Performance Period and is subject to adjustment based
upon the extent of achievement of the Performance Measures during the Deferral
Performance Period as set forth in the Target Document for a Deferral
Performance Period;


2.1.6.Deferral Performance Period is the three-year period directly following
each Base Performance Period over which FHLBank Topeka’s performance is measured
based on parameters set forth in the Target Document and during which a Deferred
Incentive can be earned;





--------------------------------------------------------------------------------







2.1.7.Disability has the meaning given to it in Plan Section 10.4.a;


2.1.8.Extraordinary Occurrences means those events that, in the opinion and
discretion of the CEO, are outside the significant influence of the Participant
or FHLBank Topeka and are likely to have a significant unanticipated effect,
whether positive or negative, on FHLBank Topeka’s operating and/or financial
results;


2.1.9.FHLBank Topeka means the Federal Home Loan Bank of Topeka;


2.1.10.Final Deferred Incentive Award means the Deferred Incentive ultimately
paid to a Participant under the Plan for a Deferral Performance Period, as
otherwise applicable herein;


2.1.11.Participant means a person who is eligible to take part in the Plan for
the designated Base or Deferral Performance Period as determined by the CEO;


2.1.12.Participation Agreement means the agreement between FHLBank Topeka and a
Participant, the terms of which govern a Participant’s participation in this
Plan, an example of which is set forth in Appendix A;


2.1.13.Performance Measure means each performance factor that is taken into
consideration under the Plan in determining the value of a Cash Incentive or
Final Deferred Incentive Award;


2.1.14.Plan means the Federal Home Loan Bank of Topeka Non-NEO Executive
Incentive Compensation Plan;


2.1.15.Retirement means a Participant meeting one of the following criteria: (1)
55 years of age or older with at least 10 years of service; (2) 60 years of age
or older with at least 5 years of service; (3) 65 years of age or older
regardless of service; or (4) the combination of the Participant’s age and years
of service equals or exceeds 80; provided that, in each case, the Participant
enters into a non-solicitation agreement in the form required by the FHLBank;


2.1.16.Target Document means the document in effect for a Base Performance
Period and Deferral Performance Period, as approved by the CEO, that sets forth
the Total Base Opportunity, Performance Measures, and other applicable terms and
conditions relevant to the operation of this Plan;


2.1.17.Termination of Service means the occurrence of any act or failure to act
that actually or effectively causes or results in a Participant ceasing, for
whatever reason, to be an employee of FHLBank Topeka;


2.1.18.Total Base Opportunity means the percentage of a Participant’s base
salary on the first day of the Base Performance Period that will be
provisionally awarded to a Participant as incentive compensation for achieving
performance levels under each Performance Measure during the Base Performance
Period, 50% of which shall be the Cash Incentive, and 50% of which shall be the
Deferred Incentive which is subject to adjustment, and both of which are subject
to the other provisions of this Plan;


3.0Eligibility


3.1.Individual employees eligible for participation in the Plan for each Base
Performance Period and corresponding Deferral Performance Period will be
approved by the CEO.


3.2.Eligibility shall be limited to a select group of key management or other
highly-compensated employees (i.e., key employees), but normally will be further
limited to senior officers who are approved as a Participant by the CEO.
3.3.
The CEO shall determine each Participant’s level of participation.

  
3.4.The list of Participants and the level of each Participant for each Base
Performance Period and Deferral Performance Period shall be established by the
CEO.
  
3.5.An eligible employee shall become a Participant in the Plan through the
signing of a Participation Agreement, and shall cease to be a Participant in the
Plan upon Termination of Service, or through a violation of either of the
following obligations:







--------------------------------------------------------------------------------





a)Non-disclosure. During and as a result of the Participant’s employment with
FHLBank Topeka, Participant is or will be making use of, acquiring knowledge of
and/or adding to confidential or proprietary information relating to FHLBank
Topeka and its affiliates, including, without limitation, FHLBank Topeka’s
systems, procedures, policies, manuals, trade secrets, business plans, financial
data, strategies, methods of conducting business, processes, procedures,
standards, know-how, manuals, techniques, technology, confidential reports and
all other information, knowledge, or data of any kind or nature relating to the
products, services, or business of FHLBank Topeka (collectively, “Confidential
Information”). As a material inducement to FHLBank Topeka to allow Participant
to be eligible under the Plan, Participant shall not, at any time during or
following the term of his or her employment with FHLBank Topeka, directly or
indirectly, except in accordance with FHLBank Topeka policies, use, disseminate,
divulge or disclose, for any purpose whatsoever, any Confidential Information.


b)Non-solicitation. In acknowledgement and recognition of the highly competitive
and unique nature of FHLBank Topeka’s business, Participant shall not, during
his or her continued employment and for the one-year period following
Termination of Service, directly or indirectly, either by himself or herself or
through others, as an individual, partner, employee, agent, officer,
stockholder, or otherwise:


a)Solicit, divert, take away, or attempt to take away the business of FHLBank
Topeka’s present or past customers that otherwise exist at the time of
termination, or such customers of any affiliated or related companies; and/or


b)Solicit, hire, employ, or endeavor to employ any of FHLBank Topeka’s employees
or independent contractors.


3.6.Remedies. By virtue of signing the Participation Agreement, Participant
acknowledges and agrees to the terms and conditions of that Participation
Agreement and the Plan and further acknowledges that FHLBank Topeka will suffer
irreparable damage and injury and will not have an adequate remedy at law in the
event of any actual, threatened, or attempted breach by the Participant of any
provision of the Plan or the specific provisions of Section 3.5 above.
Accordingly, in the event of a threatened, attempted or actual breach by
Participant of any provision of the Plan, including but not limited to Section
3.5, in addition to all other remedies to which FHLBank Topeka is entitled at
law, in equity or otherwise, Participant shall forfeit any and all further and
unpaid Cash Incentive or Deferred Incentive that he or she would otherwise have
been entitled to under the Plan, and/or FHLBank Topeka may be entitled to a
temporary restraining order and a permanent injunction or a decree of specific
performance of any provision of Section 3.5. The foregoing remedies will not be
deemed to be the exclusive rights or remedies of FHLBank Topeka for any breach
of or noncompliance with the terms of this Plan, or the Participation Agreement
signed by the Participant, but will be in addition to all other rights and
remedies available to FHLBank Topeka at law, in equity, or otherwise.


4.0Total Base Opportunity


4.1.For each Base Performance Period, the CEO or his or her designee will
present a Total Base Opportunity to Participants.
 
4.2.Awards are payable in accordance with Section 6.0. The Deferred Incentive
amount may increase or decrease in accordance with the achievement of
Performance Measures as set forth in the Target Document in effect for the
Deferral Performance Period.
 
5.0Performance Measures


5.1.Three achievement levels will be defined for each Performance Measure:


Threshold
The minimum achievement level acceptable for the Performance Measure.

Target
The expected achievement level for the Performance Measure.

Optimum
The achievement level for the Performance Measure that substantially exceeds the
Target level of achievement.

5.2.Performance between Threshold - Target, and Target - Optimum shall be
calculated by linear interpolation of the achievement point in the applicable
performance range, as determined by the CEO.





--------------------------------------------------------------------------------







5.3.Performance Measures shall be established by the CEO.


5.4.Performance Measures for the Deferred Incentive and for the Cash Incentive
shall be set forth in the Target Document then in effect.


6.0 Award Determination


6.1.Awards of both Cash Incentive and the Deferred Incentive are based on the
achievement of performance goals as set forth in the Target Document and
achievement of satisfactory levels of individual performance; provided, however,
if FHLBank Topeka fails to achieve performance at or above threshold Performance
Measures, the CEO has discretion to reduce or eliminate an award for the Base
Performance Period and for any Deferral Performance Period, if otherwise
applicable under the circumstances.


6.2. Awards for a Base Performance Period or Deferral Performance Period are
determined by the CEO promptly after the Base Performance Period or Deferral
Performance Period based upon the CEO’s analysis of all applicable standards set
forth herein and consideration of performance that is not captured in the
Performance Measures. The CEO may also consider Extraordinary Occurrences when
assessing performance results and determining Cash Incentive or Final Deferred
Incentive Award and may adjust the Performance Measures and/or amounts to ensure
that the purpose of the Plan is served.


6.3.The above notwithstanding, the CEO may, in his or her discretion, reduce or
eliminate an award for any Base Performance Period or Deferral Performance
Period under any of the following circumstances:


a)FHLBank Topeka receives a composite “4” or “5” rating in its FHFA examination
in any single year in any single Base Performance Period or Deferral Performance
Period;


b)The CEO finds a serious, material safety or soundness problem, or a serious,
material risk-management deficiency exists at FHLBank Topeka, or if: (i)
operational errors or omissions result in material revisions to the financial
results, information submitted to the FHFA, or to data used to determine
incentive payouts; (ii) submission of material information to the SEC, Office of
Finance, and/or FHFA is significantly past due, or (iii) FHLBank Topeka fails to
make sufficient progress, as determined by the CEO, in the timely remediation of
significant examination, monitoring or other supervisory findings;


c)During the most recent examination of FHLBank Topeka by the FHFA, the FHFA
identified an unsafe or unsound practice or condition that is material to the
financial operation of FHLBank Topeka within the Participant’s area(s) of
responsibility and such unsafe or unsound practice or condition is not
subsequently resolved in favor of FHLBank Topeka by the last day of the Base
Performance Period or Deferral Performance Period;
 
d)Specific to each Participant only, such Participant does not achieve
satisfactory individual achievement levels during the Deferral Performance
Period. For purposes of the Plan, the determination of whether performance is
deemed “satisfactory” is in the sole discretion of the CEO.


6.4.The Deferred Incentive shall be reduced by one-third for each year during
the Deferral Performance Period in which FHLBank Topeka has negative net income,
as defined and in accordance with Generally Accepted Accounting Principles.


7.0Distribution of Cash Incentives or Final Deferred Incentive Award


7.1.All awards will be paid out in cash and will be subject to appropriate
payroll tax withholdings.


7.2.No Final Deferred Incentive Award received by a Participant shall be
considered as compensation for purposes of determining benefits under any
employee benefit plan of FHLBank Topeka, except as otherwise determined by
FHLBank Topeka. Cash Incentive awards shall be considered as compensation for
purposes of determining benefits under the employee benefit plans of FHLBank
Topeka if the plan so provides.







--------------------------------------------------------------------------------





7.3.Awards will be made as soon as practical following the end of the Base
Performance Period or Deferral Performance Period, but no later than 2 ½ months
following the later of the end of the applicable Base Performance Period or
Deferral Performance Period, as applicable.


8.0Plan Communication


8.1.The CEO or his or her designee shall communicate with Participant(s)
regarding the Plan in accordance with the following schedule:


First quarter of the Base Performance Period:
Communicate Performance Measures and identify Plan Participants for the Base and
Deferral Performance Periods.

First quarter of the Base Performance Period:
Communicate Performance Measures and specific hurdles for the Base and Deferral
Performance Periods.

Annually:
Interim assessments of progress towards achieving Performance Measures as set
forth in the Target Document.

End of Performance Period:
Final assessment of FHLBank Topeka and individual performance during Base and
Deferral Performance Periods.



9.0Administrative Control


9.1.Administration of the Plan shall be provided by the FHLBank Topeka’s CEO,
Human Resources department, or other employees as applicable.


9.2.The CEO has full discretion and authority and is otherwise responsible for
interpreting and applying the terms of the Plan. These interpretations and
applications shall be final and binding.


10.0Miscellaneous Conditions


10.1.Except as provided in Section 10.3, Participants must be employed by
FHLBank Topeka on the final day of the Base Performance Period and/or the
Deferral Performance Period, and otherwise not in violation of Section 3.5, to
receive an award, as applicable.


10.2.Employees of FHLBank Topeka who are hired, transferred, or promoted during
the first six months of the Base Performance Period may be recommended for: (i)
participation in the Plan or (ii) participation in the Plan at a level other
than the one originally designated, in accordance with the Target Document then
in effect, and receive a prorated Total Base Opportunity calculated as a
percentage of the employee’s new base salary and/or level of participation at
the time of the promotion.


10.3.Notwithstanding the provisions of Section 10.1, the following vesting
provisions shall apply if a Participant incurs a Termination of Service (i) due
to death, (ii) due to Disability, (iii) due to Retirement, or (iv) due to
Termination of Service by FHLBank Topeka without Cause, as defined in Plan
Section 10.4 below, during the Base Performance Period or Deferral Performance
Period:
a)Pro-Rata Vesting of Total Base Opportunity during Base Performance Period


If a Participant terminates due to death, Disability, Retirement, or termination
without Cause, any portion of his or her Total Base Opportunity eligible to be
awarded to a Participant during the Base Performance Period in which the
termination occurs will, to the extent the Performance Measures for such Base
Performance Period are satisfied, be treated as any other payment awarded under
this plan made to the Participant or his or her beneficiary (as designated under
a completed beneficiary designation, a sample of which is attached in Appendix
B), except that the Total Base Opportunity of the Participant shall be prorated
equivalent to the period of time during the Base Performance Period that the
Participant participated in the Plan. The Cash Incentive for such Base
Performance Period shall be paid following the end of the Base Performance
Period pursuant to Section 7 of this Plan. The Deferred Incentive shall be paid
in accordance with Section 10.3.b.





--------------------------------------------------------------------------------





b)Vesting of Deferred Incentive during Deferral Performance Period


(i)
Death or Disability. If a Participant terminates employment before the end of
the Deferral Performance Period on account of death or Disability as defined in
Plan Section 10.4.a, the Participant’s Deferred Incentive shall be immediately
100% vested at the Target Performance Measure and shall be paid to the
Participant or his or her beneficiary (as designated under a completed
beneficiary designation form) no later than 2 ½ months following the end of the
year in which death or Disability occurred.



(ii)
Retirement or Termination without Cause. If a Participant terminates employment
due to Retirement or Termination of Employment by FHLBank Topeka without Cause,
the Participant’s Deferred Incentive shall be paid to the Participant or his or
her beneficiary (as designated under a completed beneficiary designation form)
based on the Performance Measure achieved at the end of each Deferral
Performance Period, no later than 2 ½ months following the end of the Deferral
Performance Period.



Example 1:
Participant becomes Disabled on September 30 and (a) Participant’s Total Base
Opportunity for the Base Performance Period would have been 100% of
Participant’s base salary, and (b) Participant has $50,000 in Deferred Incentive
opportunities from prior year(s).
(a) The Total Base Opportunity of 100% of Participant’s base salary is reduced
pro rata, to account for nine months of the Base Performance Period: 100% × 75%
= 75%of Participant’s base salary paid to Participant on or before March 15
following the Base Performance Period (to include 37.5% of Participant’s base
salary in Cash Incentive and 37.5% of Participant’s base salary from accelerated
Deferred Incentive).
(b) The $50,000 Deferred Incentive from the previous Deferral Performance Period
is paid to the Participant (reflecting an assumed achievement of the Target
Performance Measure) by March 15.
Example 2:
Participant Retires on September 30 and (a) the Participant’s Total Base
Opportunity for the full year would have been 100% of Participant’s base salary,
and (b) Participant has $100,000 in Deferred Incentive opportunities from prior
year(s).
(a) The Total Base Opportunity of 100% of Participant’s base salary is reduced
pro rata, to account for nine months of the Base Performance Period: 100% × 75%
= 75% of Participant’s Total Base Opportunity, 37.5% of which is the Cash
Incentive and 37.5% of which is the Deferred Incentive. The Cash Incentive will
be paid to Participant on or before March 15 following the Base Performance
Period. The Deferred Incentive will be deferred for the Deferral Performance
Period and will be paid as set forth in Section (b) below. (b) The $100,000
Deferred Incentive from the previous Deferral Performance Period(s) is
determined based on the actual Performance Measure achieved for each relevant
Deferral Performance Period, with the payment of the Final Deferred Incentive
Award amount being paid on or before March 15 of the following year after the
end of each relevant Deferral Performance Period.
c)Forfeiture upon voluntary termination or termination for Cause


In the case of the Participant’s voluntary termination or involuntary
termination for Cause prior to the end of the Base Performance Period, 100% of
the Total Base Opportunity shall be forfeited. In the case of the Participant’s
involuntary termination for cause prior to the end of the Deferral Performance
Period, 100% of the Deferred Incentive shall be forfeited.





--------------------------------------------------------------------------------





10.4.For purposes of the Plan and this section the following definitions shall
apply:


a)
Disability means, as a result of the Participant’s incapacity due to physical or
mental illness, the Participant has been absent from his or her duties with
FHLBank Topeka for an aggregate of twelve out of fifteen consecutive months and,
within thirty calendar days after a written notice of termination is thereafter
given by FHLBank Topeka to the Participant, the Participant does not return to
the full-time performance of the Participant’s duties.



b)
Cause means (1) continued failure of the Participant to perform his or her
duties with FHLBank Topeka (other than any such failure resulting from
Disability), after a written demand for performance is delivered to the
Participant; (2) personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, or willful violation of any law, rule or regulation (other than
routine traffic violations or similar offenses); (3) willful engagement in any
misconduct in the performance of his or her duty that materially injures FHLBank
Topeka; or (4) removal of the Participant for cause by the FHFA pursuant to 12
U.S.C. 4636a, or by any successor agency to the FHFA pursuant to a similar
statute.

 
10.5.The designation of an employee as a Participant in the Plan does not
guarantee employment. Nothing in this Plan will confer on any employee the right
to be retained in the service of FHLBank Topeka nor limit the right of FHLBank
Topeka to terminate or otherwise deal with any employee.


10.6.The CEO has the right to revise, modify, or terminate the Plan in whole or
in part at any time or for any reason without the consent of any Participant.


10.7.No benefit or interest available under the Plan will be subject in any
manner to anticipation or alienation and no Participant has any direct or
indirect right to sell, transfer, assign, pledge, attach, garnish or otherwise
encumber any anticipated Cash Incentive or Final Deferred Incentive Award and
any effort(s) to do so shall be void and unenforceable, and FHLBank Topeka shall
not be liable in any manner for or subject to the debts, contracts, liabilities,
engagements or torts of any person who might anticipate a Cash Incentive or
Final Deferred Incentive Award under the Plan.


10.8.The Plan shall at all times be entirely unfunded and no provision shall be
made at any time with respect to segregating assets of FHLBank Topeka for
payment of any Cash Incentive or Final Deferred Incentive Award under this
program.


10.9.Except to the extent superseded by laws of the United States, the laws of
the State of Kansas will be controlling in all matters relating to the Plan
without regard to the choice of law principles therein. The Plan and all
Participant Agreements are intended to comply, and will be construed by FHLBank
Topeka in a manner which they are exempt from or comply with the applicable
provisions of Section 409A of the Internal Revenue Code of 1986, as amended. To
the extent there is any conflict between a provision of the Plan and a provision
of Code Section 409A, the applicable provision of Code Section 409A will
control. The Plan and all Participation Agreements are intended to comply, and
will be construed by FHLBank Topeka in a manner such that they comply with
applicable provisions of Section 956 the Dodd-Frank Act, including the proposed
rules at 12 CFR §1232, or any successor rules or applicable guidance issued by
the FHFA.


10.10.The headings and subheadings in the Plan have been inserted for
convenience of reference only and will not affect the construction of the Plan
provisions. In any necessary construction, the masculine will include the
feminine and the singular the plural, and vice versa.


10.11.This Plan may be executed in any number of counterparts, each one
constituting but one and the same instrument, and may be sufficiently evidenced
by any one counterpart.


10.12.Notwithstanding any other provision of the Plan, neither FHLBank Topeka
nor any individual acting as an employee or agent of FHLBank Topeka will be
liable to a Participant for any claim, loss, liability or expense incurred in
connection with the Plan, except when the same has been affirmatively determined
by a court order or by the affirmative and binding determination of an
arbitrator, to be due to the gross negligence or willful misconduct of that
person.







--------------------------------------------------------------------------------





10.13.If any person entitled to receive a distribution under the Plan is
physically or mentally incapable of personally receiving and giving a valid
receipt for any payment due (unless a prior claim for the distribution has been
made by a duly qualified guardian or other legal representative), then, unless
and until a claim for the distribution has been made by a duly appointed
guardian or other legal representative of the person, the CEO may provide for
the distribution to be made to any other individual or institution then
contributing toward or providing for the care and maintenance of the person. Any
payment made for the benefit of the person under this section will be a payment
for the account of such person and a complete discharge of any liability of
FHLBank Topeka and the Plan.


10.14.Evidence required of anyone under the Plan may be by certificate,
affidavit, document, or other information which the person relying on the
evidence considers pertinent and reliable, and which is signed, made, or
presented by the proper party or parties.


10.15.Any action required of or permitted by FHLBank Topeka under the Plan will
be made by the CEO, or his or her designees, as authorized pursuant to this
Plan.


10.16.In the event any provisions of the Plan are held to be illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the Plan, and the Plan will be construed and endorsed as if the illegal or
invalid provisions had never been contained in the Plan.


10.17.A Participant, or any other person entitled to benefits under the Plan,
must furnish the CEO or his or her designee with any and all documents,
evidence, data, or other information the CEO or his or her designee considers
necessary or desirable for the purpose of administering the Plan. Benefit
payments under the Plan are conditioned on a Participant (or other person who is
entitled to benefits) furnishing full, true, and complete data, evidence or
other information to the CEO or his or her designee, and on the prompt execution
of any document reasonably related to the administration of the Plan requested
by the CEO or his or her designee.


10.18.The Plan will be binding upon and inure to the benefit of FHLBank Topeka
and its successors and assigns, and the successors, assigns, designees, and
estates of a Participant. The Plan will also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of FHLBank Topeka, but nothing in the Plan will preclude
FHLBank Topeka from merging or consolidating into or with or transferring all or
substantially all of its assets to, another organization which assumes the Plan
and all obligations of FHLBank Topeka hereunder. FHLBank Topeka agrees that it
will make appropriate provision for the preservation of a Participant’s rights
under the Plan in any agreement or plan which it may enter into to effect any
merger, consolidation, reorganization or transfer of assets. Upon such a merger,
consolidation, reorganization, or transfer of assets and assumption of Plan
obligations of FHLBank Topeka, the term “FHLBank Topeka” will refer to such
other organization and the Plan will continue in full force and effect.


10.19.From the effective date of this Plan, this Plan shall control and apply to
all outstanding Deferred Incentives under this Plan or any prior version of
FHLBank Topeka’s Executive Incentive Compensation Plan.







--------------------------------------------------------------------------------





Appendix A
Non-NEO Executive Incentive Compensation Plan Participation Agreement
Participant:_________________________________        Social Security
No.:____________________        
Address:___________________________________        Date of
Birth:_________________________    
__________________________________________            


1.
Agreement to Participate. The Participant (identified above and sometimes
hereinafter referred to as “I”) hereby agrees to become a Participant in the
Federal Home Loan Bank of Topeka Non-NEO Executive Incentive Compensation Plan
(the “Plan”).

2.
Acknowledgements: I hereby acknowledge the following: (1) I have received and
reviewed a copy of the Plan; (2) all benefits under the Plan remain subject to
the claims of the general creditors of Federal Home Loan Bank of Topeka
(“FHLBank Topeka”), and in the event of the bankruptcy, insolvency, or any
similar situation involving FHLBank Topeka, I acknowledge that I would have the
rights of a general unsecured creditor with respect to the benefits under the
Plan; (3) that any right to benefits hereunder are subject to the specific terms
and conditions of the Plan, including any specific Performance Measures set
forth therein or in the Target Document; (4) no benefits will be paid under the
Plan if I am terminated for “Cause” as set forth in the Plan Section 10.4.b; (5)
no benefits will be paid under the Plan or other remedies may be available to
FHLBank Topeka if I violate or fail to fulfill the non-disclosure or
non-solicitation provisions set forth under Section 3.5, if applicable; (6) the
benefits of the Plan may be subject to FICA taxes before such amounts are
actually paid to me; and (7) all amounts received under the Plan shall be
taxable to me as ordinary income.

IN WITNESS WHEREOF, I have executed this Participation Agreement as of the date
set forth below.
Date: _____________, 20______        _________________________________________
Signature of Participant


Received and acknowledged this ____ day of _____________________, 20_____.
FEDERAL HOME LOAN BANK OF TOPEKA


By:______________________________________    
Print Name:_______________________________        
Print Title:________________________________        







--------------------------------------------------------------------------------





Appendix B


BENEFICIARY DESIGNATION


CAREFULLY READ THE INSTRUCTIONS FOUND AT THE END
OF THIS FORM BEFORE PROCEEDING.


Participant:_________________________________        Social Security
No.:____________________        
Address:___________________________________        Date of
Birth:_________________________    
__________________________________________            


The Participant hereby designates the following individual(s) or entity(ies) as
his or her beneficiary(ies) pursuant to the terms of the Non-NEO Executive
Incentive Compensation Plan of Federal Home Loan Bank of Topeka (“FHLBank
Topeka”) [Insert Name, Social Security Number, Relationship, Date of Birth and
Address of Individuals and/or fully identify any trust beneficiary by the Name
of the Trust, Date of Execution of the Trust, the Trustee’s Name, the address of
the trust, and the employer identification number of the trust]:
Primary Beneficiary (ies)                    SSN/Tax I.D.
______________________________________________________________________________________
______________________________________________________________________________________    


Contingent Beneficiary (ies)
______________________________________________________________________________________
______________________________________________________________________________________    


The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when the Participant has
executed a new or amended Beneficiary Designation form, and the receipt of such
form has been acknowledged by FHLBank Topeka, all in such manner as specified by
FHLBank Topeka from time to time, or on a future date specified by any such new
or amended Beneficiary Designation form.


IN WITNESS WHEREAS, the Participant has executed this Beneficiary Designation on
the date designated below.
Date: _____________, ______                ____________________________________
Signature of Participant


Received
FEDERAL HOME LOAN BANK OF TOPEKA




Date: _____________, ______                By:_________________________________
Print Name:__________________________
Print Title:___________________________        







--------------------------------------------------------------------------------





INSTRUCTIONS FOR COMPLETION
OF BENEFICIARY DESIGNATION FORM


As a participant in the Federal Home Loan Bank of Topeka Non-NEO Executive
Incentive Compensation Plan (the “Plan”), you may be entitled to have certain
benefits paid to a designated beneficiary under the Plan in the event of your
death. We recommend that you consult your attorney concerning the completion of
this form to assure that the desired federal tax consequences are achieved.
The originally-signed copy of this form must be mailed or delivered to FHLBank
Topeka at the following address: Federal Home Loan Bank of Topeka, One Security
Benefit Pl., Suite 100, P.O. Box 176, Topeka KS 66601-0176, and to the attention
of the Director of HR. You should also make and keep one copy of the form, and
it should be kept with your other important documents.
If no Primary Beneficiary is alive when the payment becomes due, the benefits
will be paid in equal shares to those of the Contingent Beneficiaries who are
alive when the payment becomes due.
If you fail to designate a beneficiary, or if no designated beneficiaries are
alive when the payment becomes due, or if insufficient information is available
to reasonably determine your intent, the death benefits under the Plan will be
paid to your estate.
THIS BENEFICIARY DESIGNATION DOES NOT ALTER OR MODIFY THE PROVISIONS OF THE
PLAN. IN THE EVENT THAT THIS BENEFICIARY DESIGNATION FORM INADVERTENTLY
CONFLICTS WITH THE PROVISIONS OF THE PLAN, THE PROVISIONS OF THE PLAN SHALL
CONTROL.







